Citation Nr: 0420789	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  98-20 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for Addison's 
disease (adrenal cortical insufficiency), currently evaluated 
as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a rating decision rendered in April 1997 
by the Department of Veterans Affairs (VA).
Regional Office in Waco, Texas (the RO).

Procedural history

In April 1997, the RO granted service connection for 
Addison's disease (adrenal cortical insufficiency), and 
assigned a 20 percent disability rating for this disorder as 
of October 26, 1994.  In an August 1997 rating decision, the 
RO determined that an effective date of April 29, 1992 was 
appropriate for the assignment of service connection for this 
disability and the disability rating assigned therefor.  The 
veteran perfected his appeal of the disability rating 
assigned for his service-connected disorder by means of a 
substantive appeal (VA Form 9) that was received by the RO in 
October 1998.

In November 2002, the Board remanded this case in order to 
afford the veteran a personal hearing at the RO before a 
Veterans law Judge.  Such a hearing was held at the RO in 
February 2004 before the undersigned.  A transcript of this 
hearing has been associated with the veteran's VA claims 
folder.

As indicated below, the Board has determined that this case 
must be REMANDED for further action.  The appeal is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required by him.


REMAND

After having reviewed the veteran's claims file, the Board 
believes that a remand of this case is necessary.

During the veteran's February 2004 personal hearing, his 
representative stated that the "record sufficiently shows 
that...adrenal cortical insufficiency is sufficiently disabling 
to warrant a 60 percent rating with individual 
unemployability or a 100 percent evaluation because we 
believe [it] clearly renders him unemployable...."  While the 
sole issue that has been developed for appeal is whether a 
disability rating greater than 20 percent can be awarded for 
service-connected adrenal cortical insufficiency, the Board 
recognizes that a claim seeking entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU) under 38 C.F.R. § 
4.16 has, by virtue of the statements made by the veteran's 
representative at the February 2004 personal hearing, been 
raised directly to the Board.  See Roberson v. Principi, 251 
F. 3d 1378 (2001) [when a veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible and additionally submits evidence of 
unemployability, the "identify the benefit sought" 
requirement of section 3.155(a) has been met and VA must 
consider TDIU].  

It does not appear that the TDIU claim has been presented to, 
or adjudicated by, the RO.  A prior claim for TDIU benefits 
was denied by the RO in September 2001 and June 2002, without 
subsequent disagreement indicated by the veteran or on his 
behalf; see 38 C.F.R. § 20.201.

A claim for TDIU is "merely an alternative way to obtain a 
total disability rating without being rated 100 percent 
disabled under the rating schedule."  See Norris v. West, 12 
Vet. App. 413, 421 (1999).  In that regard, the Board 
recognizes that a separate, formal claim is not required in 
cases like this one where an informal claim for TDIU has been 
reasonably raised.  See Roberson; see also VAOPGCPREC 12-
2001.  The representative's statement at the February 2004 
personal hearing includes reference to Roberson and clearly 
constitutes an informal claim for TDIU within the meaning of 
38 C.F.R. § 3.155(c) [regulation governing requirements for 
informal claim].  

Because the veteran's current claim for TDIU has not been 
previously addressed or considered by the RO, it must be 
referred to the RO for appropriate action.  The Board is an 
appellate body and as such lacks jurisdiction to adjudicate 
the TDIU claim because such claim has not been adjudicated by 
the RO, timely appealed by the veteran with a notice of 
disagreement (NOD), and following issuance of a statement of 
the case (SOC), timely perfected with the filing of a 
substantive appeal.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C. § 7105, the filing of a NOD 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a SOC is issued by VA].  See also Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Board further finds that the recently raised TDIU claim 
is inextricably intertwined with the appealed issue of 
entitlement to an increased schedular rating for Addison's 
disease.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) [the prohibition against the adjudication of claims 
that are inextricably intertwined is based upon the 
recognition that claims related to each other in the 
prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation].  Claims are 
intertwined if the RO would have to reexamine the merits of 
any denied claim which is pending on appeal before the Board 
under the pertinent law and regulations specifically 
applicable thereto.  See Parker v. Brown, 7 Vet. App. 116 
(1994) [issue of an increased rating for veteran's back 
injury, though related, was not inextricably intertwined with 
issue of unemployability raised in claim for TDIU that was 
referred to regional office].  In the instant case, the RO, 
in its adjudication of the veteran's claim for TDIU, would 
have to revisit the question of whether the symptoms of the 
veteran's adrenal cortical insufficiency are productive of 
such impairment, either in and of themselves or in 
conjunction with any or all of the veteran's other service-
connected disabilities, as to render him unemployable.

In that regard, the Board finds that additional development 
of the medical evidence would be helpful.  Under 38 C.F.R. 
§ 4.119, Diagnostic Code 7911 [Addison's disease (adrenal 
cortical hypofunction)], the severity of Addison's disease is 
determined by the number of crises and episodes that occur 
over a year's time.  While the claims file contains 
considerable medical records, some of which reflect treatment 
accorded the veteran for adrenal cortical insufficiency, the 
evidence does not contain clinical findings as to whether the 
symptoms, and the frequency of his purported crises and 
episodes, are such that he is unemployable.  The Board 
believes that review of the pertinent medical records by the 
appropriate specialist would be of significant probative 
value.

In view of the foregoing, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  The veteran's claims folder should be 
forwarded to an appropriate VA medical 
facility so that an appropriate VA 
specialist can review the medical 
evidence contained therein, for the 
purpose of identifying any manifestations 
of the veteran's adrenal cortical 
insufficiency (Addison's disease) and, in 
particular, to proffer an opinion as to 
whether the veteran's disability, as 
measured by crises and episodes over a 
yearly period, renders the veteran 
unemployable, either solely as a result 
of his Addison's disease or in 
conjunction with other service-connected 
disabilities.  A written copy of this 
opinion should be associated with the 
veteran's VA claims folder.

2.  Thereafter, after undertaking any 
additional development that it deems to 
be necessary, VBA must readjudicate the 
veteran's claim of entitlement to an 
increased rating for Addison's disease.  
If the decision remains in any manner 
unfavorable to him, a supplemental 
statement of the case (SSOC) should be 
prepared.  The veteran and his 
representative should be provided with 
the SSOC, and an appropriate period of 
time should be allowed for response.

3.  VBA should also develop and 
adjudicate the new claim seeking 
entitlement to TDIU.  Notice of the 
decision regarding this claim, to include 
notice of appellate rights attaching 
thereto in the event the claim is denied, 
should be furnished to the veteran and 
his representative.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




